                                                  The City of New York                                 CASSANDRA N. BRANCH
                                                                                                      Assistant Corporation Counsel
GEORGIA PESTANA                                   Law Department                                 Labor & Employment Law Division
                                                                                                             Phone: (212) 356-4074
Acting Corporation Counsel                          100 CHURCH STREET                                           Fax: (212) 356-2439
                                                    NEW YORK, NY 10007                                 Email: cbranch@law.nyc.gov
                                                                                         Email and Fax No. Not for Service of Papers




                                                                                        October 21, 2019


           BY ECF
           Honorable Nicholas G. Garaufis
           United States District Judge
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

                                  Re:     Clarke v. New York Dep’t of Educ., et al.,
                                          18 Civ. 01850 (NGG) (JO)
                                          Our No. 2018-024415

           Dear Judge Garaufis:

                          I am an Assistant Corporation Counsel in the office of Georgia Pestana, Acting
           Corporation Counsel of the City of New York, attorney for defendants in the above-referenced
           action. Defendants respectfully submit this letter regarding the filing of their reply to plaintiff’s
           opposition to defendants’ motion for summary judgment. See ECF Dkt. Entry Nos. 45 and 46.

                         Pursuant to the Court’s October 15, 2019 order, and Rule III(B)(2) of Your
           Honor’s Individual Rules, defendants were to electronically file their reply to plaintiff’s
           opposition and the remainder of both parties’ papers concerning defendants’ motion for summary
           judgment by October 18, 2019. See ECF Dkt. Entry No. 38. I was able to file defendants’
           motion and plaintiff’s opposition papers on October 18, 2019, however an apparent “internal
           error” on the ECF filing system prevented me from filing defendants’ reply papers on the
           evening of October 18th. See ECF Screen Prints, annexed hereto as Exhibit “A.” After
           numerous attempts, I advised plaintiff’s counsel of the electronic filing complication by email,
           and served defendants’ reply by email and regular mail on October 18, 2019.

                           I filed defendants’ reply today, as I was unable to do so over the weekend due to
           the above-mentioned error ECF error message. Pursuant to Your Honor’s Individual Rules,
           defendants will prepare a courtesy copy set of the fully briefed summary judgment motion for
           delivery to the Court.
HONORABLE NICHOLAS G. GARAUFIS
United States District Judge
Clarke v. New York Dep’t of Educ., et al.,
18 Civ. 01850 (NGG) (JO)
October 21, 2019
Page 2

              Defendants thank the Court for its consideration of this matter.

                                                           Respectfully submitted,

                                                           [ECF]          /S/         __
                                                                   Cassandra N. Branch
                                                               Assistant Corporation Counsel



Encl.: ECF Screen Prints (Exhibit “A”)




cc:    GLASS & HOGROGIAN, LLP
       Attorneys for Plaintiff
       (By ECF)
